ON STATE MOTION FOR REHEARING
WOODLEY, Judge.
The proceedings relating to Bond Forfeiture are entirely statutory. Nichlos v. State, 158 Tex. Cr. R. 337, 255 S.W. 2d 522.
A bond forfeiture is a criminal action, but after the entry of judgment nisi all the proceedings, unless otherwise provided, are *453governed by the same rules as govern in civil causes; that is, by the applicable Rules of Civil Procedure. See cases cited under Art. 433 V.A.C.C.P., Note 2.
Art. 425 C.C.P. requires that the judgment nisi state that the same will be made final, unless good cause be shown at the next term of court why the defendant did not appear. A judgment nisi which does not contain this provision cannot be made the basis of a final judgment. Cage v. State, 168 Tex. Cr. Rep. 518, 330 S. W. 2d 433, and cases cited under Art. 425 V.A.C.C.P., Note 3.
The citation or scire facias serves to give notice to the sureties before a final judgment can be rendered. It also serves as the state’s pleading in the suit based upon the judgment nisi. Pollock v. State, 164 Tex. Cr. R. 404, 299 S.W. 2d 294; Bonds v. State, 162 Tex. Cr. R. 419, 286 S.W. 2d 313; Nichlos v. State, 158 Tex. Cr. R. 367, 255 S.W. 2d 522.
A judgment nisi against the sureties on a bail bond is an interlocutory conditional judgment. There is no statute which would authorize its being made final at the term of court during which the judgment nisi is entered.
The State’s motion for rehearing is overruled.